Citation Nr: 0015296	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  98-17 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1971 to August 
1971, from January 1975 to March 1975, and from April 1981 to 
March 1984.  

This matter arises from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  

As a preliminary matter, the Board notes that in July 1999, 
the veteran submitted a claim for entitlement to a total 
disability rating based on individual unemployability (TDIU) 
due to his service-connected bilateral knee disability.  He 
claimed entitlement to service connection for a bilateral hip 
disorder and for major depression secondary to the pain 
caused by the knee disabilities.  Those claims were denied by 
a February 2000 rating decision.  The Board is not aware of 
any notice of disagreement having been filed with respect to 
these claims and they have not been prepared for appellate 
review.  The Board will proceed with appellate review of the 
issues that have been certified for consideration. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  Neither the veteran's left or right knees are objectively 
shown to be ankylosed.  

3.  The veteran's chondromalacia of the left knee is shown to 
be manifested by complaints of pain on motion with X-ray 
evidence of arthritis and no evidence of recurrent 
subluxation or lateral instability. 

4.  The veteran's chondromalacia of the right knee is shown 
to be manifested by complaints of pain on motion with X-ray 
evidence of arthritis and no evidence of recurrent 
subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an evaluation in excess of 
20 percent for chondromalacia of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5260-5010 (1999).  

2.  The criteria for assignment of an evaluation in excess of 
20 percent for chondromalacia of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5260-5010 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so 
whether the VA has properly assisted him in the development 
of his claim.  A mere allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 628, 632 (1992).  Accordingly, the 
Board finds that the veteran has presented claims that are 
well grounded.  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
records of treatment following service, reports of VA rating 
examinations, and personal statements made by the veteran in 
support of his claim.  The Board is not aware of any 
additional relevant evidence which is available in connection 
with this appeal.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required.  
See 38 U.S.C.A. § 5107(a); McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to the absence of part or all 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (1999).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board, in 
addition to applying the regular schedular criteria, may 
consider granting a higher evaluation in certain cases in 
which functional loss due to pain is demonstrated.  

Service connection for bilateral chondromalacia of the knees 
was initially granted by an August 1984 rating decision, and 
a 20 percent evaluation was assigned, effective from March 
30, 1984.  By a September 1986 rating decision, the veteran's 
bilateral chondromalacia of the knees disability, evaluated 
as 20 percent disabling, was bifurcated into two separate 
disabilities, with 10 percent evaluations assigned for each 
knee.  Later, by a January 1991 rating decision, the 
veteran's assigned disability ratings for each knee were 
increased to 20 percent, effective from September 19, 1990, 
based upon medical evidence showing that the veteran 
experienced pain and swelling on prolonged activity.  The 20 
percent evaluations have remained in effect until the present 
time.  Until March 1999, the RO rated the veteran's 
chondromalacia of the knees under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999), which provides rating criteria 
for other impairment of the knee: recurrent subluxation or 
lateral instability.  Thereafter, the RO determined that in 
the absence of subluxation or lateral instability the 
veteran's chondromalacia of the knees was more appropriately 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5260-5010 
(1999) for arthritis with limitation of motion and continued 
the 20 percent rating for each knee under these Diagnostic 
Codes.  The veteran contends that his bilateral knee 
disability has increased in severity, and that his overall 
disability picture warrants assignment of evaluations in 
excess of 20 percent for each knee.  

The report of a VA rating examination conducted in October 
1993 shows that the veteran had patello-femoral crepitus in 
both the left and right knees, and joint line tenderness.  
However, he was not shown to have any recurrent subluxation 
or lateral instability in either knee.  

In March 1996, the veteran underwent a VA rating examination 
following receipt of his claim for an increased rating.  The 
report of that examination shows that the veteran complained 
of experiencing bilateral knee pain and that his treatment 
consisted of anti-inflammation medication and physical 
therapy.  On examination, no effusion was noted, although the 
veteran complained of pain and tenderness on the slightest 
palpation.  His range of motion in both knees was from 0 to 
90 degrees.  The examiner concluded by observing that the 
veteran had complaints of bilateral knee pain out of all 
proportion to the clinical findings on examination.  The 
examiner noted that it was "difficult to get a full 
functional evaluation of the knees," because the veteran was 
"only minimally cooperative."  The examiner went on to 
state that he was unable to say that the veteran did not have 
chondromalacia of the patella, but did state that he found no 
other functional problems with the veteran's knees.  Further, 
the examiner offered that the veteran's knees were stable to 
varus and valgus testing.  X-ray results disclosed what were 
characterized as minimal degenerative changes in the 
veteran's knees.  

The veteran underwent an additional VA rating examination in 
April 1997.  At that time, his complaints consisted of severe 
bilateral knee pain.  On examination, the veteran was noted 
to have a normal gait, with no deformities or effusion.  The 
examiner observed that the veteran had "questionable" 
diffuse tenderness over the medial and lateral joint line on 
minimal pressure.  Intermittent crepitance was found, but 
there was no evidence of instability.  The veteran's range of 
motion in his knees was from 0 to 30 degrees bilaterally, and 
with "very poor patient cooperation."  As with the previous 
March 1996 examination, the veteran was again found to have 
subjective complaints of pain out of all proportion to his 
objective findings.  In addition, there was no evidence of 
weakness, and the veteran was found to have adequate 
endurance.  There was also no recent history of exacerbation.  
The veteran underwent an MRI of his left and right knees.  
Significantly, he was found to have moderate degenerative 
changes in the patellofemoral joint with irregularities in 
the cartilage in the right knee, and more severe degenerative 
changes with cartilage irregularities and loss in the left 
knee.  No recurrent subluxation or lateral instability was 
indicated.  

The report of an October 1997 VA rating examination shows 
that there were no significant clinical changes of note in 
the veteran's overall condition with respect to his knees 
since the time of the April 1997 rating examination.  The 
veteran complained of bilateral knee pain, and his range of 
motion was from 0 to 50 degrees with poor cooperation.  He 
had no muscle group weakness, and while the examiner 
indicated that there was some uncertainty as to whether there 
was objective evidence of pain throughout the entire range of 
motion, any limitation of motion was found to have been due 
to pain rather than weakness, per se.  In addition, the 
examiner specifically noted that there had been no episodes 
of dislocation or of recurrent subluxation.  The examiner 
concluded with a diagnosis of bilateral degenerative joint 
disease of the knees. 

The veteran underwent a general medical examination in August 
1998, in which his knees were found to be normal without 
tenderness, and with normal range of motion, from 0 to 135 
degrees.  In addition, the veteran had diffuse tenderness 
throughout his knees.  Recurrent subluxation or lateral 
instability was not indicated.  

The veteran underwent arthroscopic surgery on his right knee 
in January 1999.  A partial one-page report of that operation 
shows that he underwent a partial medial and lateral 
meniscectomy.  Follow-up treatment notes show that the 
veteran was healing well with well-healed incision scars and 
swelling decreasing over time.  

The report of an April 1999 VA rating examination included a 
notation of the veteran's subjective complaints of pain and 
his knees giving way.  The veteran's right knee had a small 
effusion with three well-healed portal incisions.  Range of 
motion was from 0 to 135 degrees.  There were no AP or varus 
valgus instabilities noted, and the examiner offered that 
such lack of instability signified that the ligaments were 
intact.  However, the veteran was found to have a moderately 
positive patellar grind test with crepitance on flexion and 
extension.  There was no medial or lateral joint line 
tenderness.  The veteran had from -5 to 135 degrees of motion 
in is left knee, without effusion.  There was a moderately 
positive patellar grind test and patellofemoral crepitance on 
movement.  In addition, there was no instability or medial or 
joint line tenderness.  The examiner concluded with a 
diagnosis of bilateral patellofemoral arthritis and the X-ray 
examination disclosed tiny osteophyte formation.  (While the 
examiner also opined that it was not clear whether the 
arthritis was related to service, the RO has included 
arthritis in the evaluation of the veteran's bilateral 
chondromalacia of the knees.)

The veteran underwent his most recent VA rating examination 
in October 1999.  He complained of bilateral knee pain.  On 
examination, the veteran was found to have from 0 to 135 
degrees of motion, with slight knee joint line tenderness 
bilaterally.  The examiner specifically found that the 
veteran had no instability.  The veteran did have bilateral 
patellofemoral facet joint tenderness and crepitus.  The 
examiner concluded with a diagnosis of early patellofemoral 
arthritis bilaterally.  The examiner also offered that with 
respect to employment, the veteran would not likely be well 
suited to an occupation such as driving a truck, but that he 
could perform a sedentary job allowing for frequent breaks 
without difficulty on his current complaints.  

The Board observes that when service connection was initially 
granted for the veteran's chondromalacia of the knees in 
August 1984, he was rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, which contemplates evaluating knee impairment on 
the basis of recurrent subluxation or lateral instability.  
However, over time, the veteran was not found to have any 
recurrent subluxation or lateral instability in either knee.  
As indicated in the report of the October 1993 VA rating 
examination, recurrent subluxation or lateral instability was 
not indicated.  Since that time, while the veteran has 
periodically given a history of his knees "giving way," 
there have been no objective findings of subluxation or 
lateral instability.  In fact, the reports of the March 1996, 
April 1997, October 1997, April 1999, and October 1999 rating 
examinations contain the examiners' express opinions that 
there was either no evidence of instability, or that no AP or 
varus valgus instability was found in the left or the right 
knees.  

Accordingly, while the veteran's bilateral chondromalacia 
continued to be rated under Diagnostic Code 5257 at the time 
a March 1999 rating decision was rendered, rating personnel 
appended a note to Page 2 of that decision indicating that 
the veteran's rating codes were to be corrected from 
Diagnostic Code 5257 to Diagnostic Codes 5260-5010.  The 
March 1999 rating decision granted a temporary 100 percent 
evaluation for convalescence following the left knee surgery 
the veteran had undergone the preceding January.  Pursuant to 
the note appended to the March 1999 rating decision, and as 
reflected in a supplemental statement of the case (SSOC) 
provided to the veteran in October 1999, the veteran's 
chondromalacia was thereafter rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260-5010 (1999).  Those diagnostic codes 
contemplate assigning disability evaluations based upon 
limitation of motion rather than recurrent subluxation or 
lateral instability under Diagnostic Code 5257.  

In addition, at the time of the October 1999 SSOC, the 
effects of the veteran's bilateral arthritis were also taken 
into account.  See generally 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (1999) for arthritis in each knee.  The RO 
considered opinions by the VA General Counsel regarding the 
effects of functional limitation of motion outlined in 
VAOPGPREC 23-97 and VAOPGPREC 9-98.  By those opinions,  the 
VA General Counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003, 5010, and 5257.  The General Counsel 
stated that when a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion which at least meets the criteria for a zero-
percent rating under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  (VAOPGPREC 23-97).  
Further, by VAOPGPREC 9-98, the General Counsel determined 
that even in situations in which the claimant technically has 
full range of motion, but where the motion is inhibited by 
pain, a compensable rating for arthritis under Diagnostic 
Codes 5003 and 5010 and 38 C.F.R. § 4.59 (1999) would still 
be available.  

Here, it was found that while the veteran was shown to have 
arthritis and complaints of pain on motion, he was not 
objectively shown to have any recurrent subluxation or 
lateral instability.  Indeed, when service connection for 
bilateral chondromalacia of the knees was granted by the 
August 1984 rating decision, the veteran was not actually 
shown to have recurrent subluxation or lateral instability.  
Accordingly, as discussed in the October 1999 SSOC, the 
veteran was found to be entitled to evaluations for his 
chondromalacia on the basis of having arthritis and painful 
motion under Diagnostic Codes 5260-5010, but not an 
additional separate evaluation under 5257 in the absence of 
subluxation or lateral instability.  The effect of the RO's 
decision as set forth in the October 1999 SSOC was to change 
the rating criteria to more accurately reflect the nature of 
his disabilities as actually demonstrated on clinical 
examinations, taking into account the effects of pain and 
arthritis, but not assigning separate ratings as they were 
not supported by the objective evidence.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  The veteran's 
assigned disability ratings of 20 percent for each knee did 
not change upon application of the different diagnostic codes 
to the same disability.  

The Board observes that the adjustment of a rating to reflect 
more accurately a specific disability picture does not result 
in a new rating or the severance of the old rating.  See 
Gifford v. Brown, 6 Vet. App. 269, 271 (1994).  In Gifford, 
the Board notes that the veteran's disability was more 
accurately identified, but the diagnostic code under which he 
was rated did not change.  In the present case, the veteran's 
disability itself, bilateral chondromalacia of the knees, has 
not changed, but the rating criteria has been changed to more 
accurately reflect his actual symptomatology.  The holding of 
the United States Court of Appeals for Veterans Claims 
(Court) in Sanders v. West, No. 99-270 (U.S. Vet. App. May 9, 
2000), suggests that where the rationale for changing a 
diagnostic code is properly set forth, it is not necessary to 
remand the case for a more complete explanation for such 
action.  

Here, the Board finds that changing the diagnostic code under 
which the veteran was rated was not analogous to, and did not 
constitute, a severance of service connection under 
Diagnostic Code 5257, as the same service connected 
disability is still being evaluated, just under a more 
appropriate Diagnostic Code.  Even if the change in 
diagnostic codes could be characterized as a severance under 
Diagnostic Code 5257, the Board observes that the veteran has 
not been rated under that diagnostic code for 20 years or 
more.  It is therefore not "protected" as provided in 
38 U.S.C.A. § 110 (West 1991).  Rather, as noted, the 
veteran's disability rating has merely been modified to 
conform to evidence showing that his disability involves 
limitation of motion rather than subluxation or lateral 
instability which in fact has not been shown to be present.  
The Board also finds that the RO has adequately explained its 
rationale in effecting the change in diagnostic codes in the 
October 1999 SSOC.  Therefore, it is not necessary to remand 
the case for further explanation.  See Sanders, supra; 
Gifford, supra; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The RO considered the manifestations of the veteran's 
chondromalacia with arthritis and complaints of pain on 
motion in continuing the 20 percent evaluation for each knee. 

The Board has evaluated the foregoing, and concludes that the 
preponderance of the evidence is against assignment of 
evaluations in excess of 20 percent for the veteran's 
chondromalacia of the left and right knees under any 
diagnostic code.  As noted, the veteran's knees are not shown 
to be ankylosed and he has not been shown to experience any 
recurrent subluxation or lateral instability.  The most 
recent VA examinations of August 1998, April 1999, and 
October 1999 show that he had essentially normal range of 
motion in both knees (from 0 to 135 degrees) with complaints 
of pain.  

Normal range of the motion of the knee is from 0 to 140 
degrees, as set forth in 38 C.F.R. § 4.71, Plate II (1999).  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (1999), a 
noncompensable evaluation is assigned where flexion of the 
leg is limited to 60 degrees.  Where flexion is limited to 45 
degrees, a 10 percent evaluation is contemplated, and a 20 
percent evaluation is warranted where flexion is limited to 
30 degrees.  A 30 percent evaluation, the highest rating 
available under Diagnostic Code 5260, is warranted where 
flexion is limited to 15 degrees.  Id.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (1999), a noncompensable 
evaluation is contemplated for extension of the leg limited 
to 5 degrees.  A 10 percent evaluation is assigned for 
extension limited to 10 degrees, and a 20 percent evaluation 
is warranted where extension is limited to 15 degrees.  Where 
extension is limited to 20 degrees, a 30 percent evaluation 
is warranted, and where extension is limited to 30 and 45 
degrees, 40 and 50 percent evaluations are contemplated, 
respectively.  Id.  

Here, the most recent and reliable examination results show 
that the veteran had an essentially normal range of motion in 
both knees, from 0 to 135 degrees, with only a minimal 5-
degree restriction on flexion.  Therefore, under either 
Diagnostic Code 5260 or 5261, compensable evaluations are not 
for consideration.  The Board acknowledges that previous 
rating examinations dated in March 1996, April 1997, and 
October 1997 show significantly more restricted ranges of 
motion in the veteran's knees.  However, these restricted 
ranges of motion, as indicated in rating examinations dated 
prior to August 1998, were found to have been due to poor 
effort and non- cooperation on the veteran's part, and cannot 
be considered reliable measures of his functional impairment.  
Even if the ranges of motion from 0 to 35 degrees were 
considered to be valid measures of the veteran's range of 
motion, such impairment would only be productive of 20 
percent evaluations under Diagnostic Code 5260, while taking 
the effects of painful motion into account under 38 C.F.R. 
§§ 4.40 and 4.45.  

The veteran has consistently complained of pain on use and on 
any sort of palpation of either knee, and he has been 
objectively shown to manifest bilateral crepitus and 
arthritis.  The Board finds, therefore, that given the 
veteran's complaints of pain in each knee and the objective 
evidence of bilateral arthritis, but no more than slight 
limitation of motion due to those symptoms, he would not be 
entitled to evaluations in excess 20 percent for either knee 
under Diagnostic Codes 5260 or 5261.  The objective evidence 
of record does not demonstrate knee flexion to be less than 
30 degrees or extension limited to more than 15 degrees, even 
with consideration of his complaints of pain on use.  See 
DeLuca, supra.  Moreover, the Board agrees that absent 
objective evidence of subluxation or lateral instability an 
additional separate evaluation under Diagnostic Code 5257 is 
not warranted.  Accordingly, based on the foregoing, the 
veteran's appeal for disability evaluations in excess of 20 
percent for chondromalacia is not supported by the objective 
evidence of record. 

The potential application of Title 38 of the Code of Federal 
Regulations (1999) have been considered.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
carefully considered the veteran's contentions that the 
severity of his service-connected chondromalacia of the left 
and right knees warrants increased ratings.  However, there 
has been no showing that the disabilities under 
consideration, chondromalacia of the knees, have caused 
marked interference with employment, have necessitated 
frequent periods of hospitalization, or otherwise render 
impracticable the regular schedular standards.  The Board 
recognizes that the veteran underwent a meniscectomy of the 
right knee in January 1999, and that he required follow-up 
treatment, which is standard for such a procedure.  However, 
beyond the January 1999 knee surgery, there is no showing 
that the veteran underwent any inpatient treatment for his 
knee disability.  The Board finds no evidence of an 
exceptional or unusual disability picture in this case which 
render impractical the application of the regular schedular 
standards.  Referral for consideration of an extraschedular 
evaluation is not warranted.  See 38 C.F.R. § 3.321(b)(1) 
(1999).  Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board finds that the preponderance of the evidence is 
against the veteran's claims for evaluations in excess of 20 
percent for his right and left knee disabilities.  
Accordingly, the benefit of the doubt doctrine is not 
applicable and his claims are denied. 


ORDER

Entitlement to an evaluation in excess of 20 percent for 
chondromalacia of the left knee is denied.  

Entitlement to an evaluation in excess of 20 percent for 
chondromalacia of the right knee is denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

